FILEo

UNITED STATES DISTRICT COURT MAy _ g p_
FOR THE DISTRICT OF COLUMBIA Clerk u 2013
Court§ f 'S' Dist-"'°l & B-'inkr

) or the Drstnct of coh'jg_'tg'l;
David M. Young, )
)
Petitioner, )
)

v. ) Civil Action No. 12-1623 (UNA)

)
U..S. Attorney General, )
)
Respondent. )
)

MEMORANDUM OPINION

This action for a writ of mandamus brought pro se by a federal prisoner was dismissed on
November 16, 2012, because petitioner had neither submitted the $350 filing fee applicable to
this civil action nor complied with the Order directing him to file a six-month trust fund account
statement in support of his motion to proceed in forma pauperis See Mem. Op. [Dkt. 4]. On
December lO, 2012, the Clerk received petitioner’s "Motion for Relief from Final judgment
Under 28 USC Rule 59 or Rule 60," with the requested account statement attached. In addition,
on April 26, 2013, the Clerk received petitioner’s "Motion to Refile Mandamus." The Court will
grant petitioner’s motion to reconsider the dismissal order under Rule 59, but, having considered
the merits of the petition, must now dismiss the case for lack of subject matter jurisdiction. See
Fed. R. Civ. P. l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that
subject matter jurisdiction is wanting). Consequently, petitioner’s motion to refile the mandamus
petition will be denied.

Petitioner seeks a writ of mandamus to compel the United States Attorney General to
respond to his petition filed "in accordance with Federal Statute 21 U.S.C. § 81 l, to reschedule

marijuana." Pet. at l. The extraordinary remedy of a writ of mandamus is available to compel an

"officer or employee of the United States or any agency thereof to perform a duty owed to
plaintiff." 28 U.S.C. §1361. The petitioner bears a heavy burden of showing that his right to a
writ of mandamus is "clear and indisputable." In re Cheney, 406 F.3d 723, 729 (D.C. Cir. 2005)
(citation omitted). "It is well settled that a writ of mandamus is not available to compel
discretionary acts." Cox v. Sec'y of Labor, 739 F. Supp. 28, 30 (D.D.C. l990) (citing cases).
Furtherrnore, mandamus relief is not available "when review by other means is possible."
Telecomms. Research & Action Ctr. v. FCC, 750 F.Zd 70, 78 (D.C. Cir. l984).

The Attorney General’s decision to reclassify marijuana under the Controlled Substances
Act ("CSA") is discretionary. See U.S. v. Wables, 731 F.2d 440, 450 (7th Cir. l984) (holding
"that the proper statutory classification of marijuana is an issue that is reserved to the judgment
of Congress and to the discretion of the Attorney General"). Furthermore, judicial review for
"any person aggrieved by [the Attorney General’s] final decision" is available exclusively in the
United States Court of Appeals for the District of Columbia Circuit or other circuit courts. 21
U.S.C. § 877; see Olsen v. Holder, 610 F. Supp. 2d 985, 995 (S.D. Iowa 2009), quoting John
D0e, Inc. v. Drug EnforcementAdmz`n., 484 F.3d 56l, 568 (D.C. Cir. 2007) ("21 U.S.C. § 877
vests exclusive jurisdiction in the courts of appeals over ‘[a]ll final determinations, findings and
conclusion’ of the DEA applying the CSA."); John D0e, Inc. v. Gonzalez, No. 06-966, 2006 WL
1805685, at *18 (D.D.C. June 29, 2006) ("A plain reading of Section 877 indicates that
jurisdiction over challenges to the DEA's determinations under the CSA rests exclusively with

the Court of Appeals; indeed, the statute itself provides no other explicit avenue for judicial

review and relief.")). Hence, this case must be dismissed for want of subject matter jurisdiction.
See Telec0mms. Research, 750 F.2d at 77 ("Because the District Court has no present or future
jurisdiction over agency actions assigned by statute to appellate court review, it can contemplate
no exercise of jurisdiction that mandamus might aid.") (footnote omitted). A separate Order

accompanies this Memorandum Opinion.

:} United States D\istrict Judge
DATE: May , 2013